Case 2:19-cv-00459-DAK-DAO Document 23-2 Filed 08/16/19 PageID.188 Page 1 of 7




                        EXHIBIT 2
Case 2:19-cv-00459-DAK-DAO Document 23-2 Filed 08/16/19 PageID.189 Page 2 of 7
Case 2:19-cv-00459-DAK-DAO Document 23-2 Filed 08/16/19 PageID.190 Page 3 of 7




                                                     2-A
Case 2:19-cv-00459-DAK-DAO Document 23-2 Filed 08/16/19 PageID.191 Page 4 of 7
Case 2:19-cv-00459-DAK-DAO Document 23-2 Filed 08/16/19 PageID.192 Page 5 of 7




                     EXHIBIT 2-A
O Document 23-2 Filed 08/16/
O Document 23-2 Filed 08/16/
